--------------------------------------------------------------------------------

Exhibit 10.1
 
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
DOUBLE ASTERISKS DENOTE SUCH OMISSIONS.


Execution Copy
AMENDED AND RESTATED
MASTER
FORMULATION DEVELOPMENT
AGREEMENT


This Amended and Restated Master Formulation Development Agreement (the
“Agreement”), dated June 30, 2017 (the “Amendment and Restatement Effective
Date”), is made by and between Oakwood Laboratories, L.L.C., a Delaware limited
liability company having an address of 7670 First Place, Suite A, Oakwood
Village, OH 44146 (“Oakwood”), and Edge Therapeutics, Inc., a New Jersey
corporation having an address of 300 Connell Drive, Suite 4000, Berkeley
Heights, NJ 07922 (“Edge”).  Edge and Oakwood are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.


Recitals


Whereas, Edge is engaged in the development of polymer-based sustained-release
injectable drug products;


Whereas, Oakwood is engaged in the licensing, development and manufacture of
injectable sustained release formulations for new chemical entities;


Whereas, Oakwood and Edge entered into a Master Formulation Development
Agreement dated March 12, 2015 (the “Original Agreement”) pursuant to which Edge
engaged Oakwood to provide Edge with drug formulation development services with
respect to nimodipine (the “Compound”) on the terms set forth in the Original
Agreement;


Whereas, Edge desires to continue to engage Oakwood to provide Edge with drug
formulation development services with respect to the Compound on the terms set
forth in this Agreement (such activities the “Project”), and in connection
therewith, the Parties desire to amend and restate the Original Agreement in its
entirety as set forth herein to memorialize certain modifications to the
Original Agreement;


Whereas, the Parties intend that all activity in furtherance of the Project
undertaken prior to the Amendment and Restatement Effective Date nevertheless be
governed by this Agreement; and


Whereas, the Parties are entering into a commercial Manufacturing and Supply
Agreement dated as of the date hereof (such agreement, as may be further
amended, the “Commercial Agreement”) pursuant to which Oakwood is agreeing to
manufacture and supply Edge, and Edge is agreeing to purchase from Oakwood,
commercial quantities of Product on the terms and conditions set forth therein.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
1

--------------------------------------------------------------------------------

Agreement


Now, Therefore, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:



1.
Definitions.

 
1.1           “Affiliate” shall mean, with respect to any Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such first Person for
so long as such other Person controls, is controlled by or is under common
control with such first Person.  For purposes of this definition, “control” and,
with correlative meanings, the terms “controlled by” and “under common control
with” mean to possess the power to direct the management or policies of a
Person, whether through ownership of voting securities or by contract or
otherwise.


1.2           “Agreement” shall have the meaning set forth in the preamble
hereto.


1.3           “Amendment and Restatement Effective Date” shall have the meaning
set forth in the preamble hereto.


1.4           “Applicable Law” shall mean (a) all applicable laws, rules and
regulations that may be in effect from time to time, including all rules
regulations, guidelines or other requirements of all Regulatory Authorities and
(b) all applicable laws, rules and regulations that may be in effect in any
jurisdiction in which Oakwood Manufactures the Product, including any rules,
regulations or other requirements of the Regulatory Authorities in any such
jurisdiction.


1.5           “Background IP” shall mean, with respect to a Party, any
Information, Patents and other intellectual property rights that are owned or
otherwise Controlled (other than pursuant to the license grants set forth in
Article 5) by such Party or any of its Affiliates that are designed, developed,
created, reduced to practice, or come into existence, either prior to or after
the effective date of the Original Agreement, alone or jointly with others, and
that are not specifically commissioned by the other Party under this Agreement
or the Original Agreement, including the Residual IP but excluding any Edge
Project IP or Oakwood Project IP.


1.6           “Bankruptcy Code” shall have the meaning set forth in Section
10.10.


1.7           “Batch” shall mean a specific quantity of the Product that is
intended to have uniform character and quality, within specified limits, and is
produced according to a single Manufacturing order during the same cycle of the
Manufacturing Process for the Product.

 
1.8           “Business Day” shall mean a day other than a Saturday, Sunday or a
day on which banking institutions in New York, New York are obligated by law to
remain closed.


1.9           “Calendar Quarter” shall mean each successive period of three (3)
consecutive calendar months commencing on January 1, April 1, July 1 and October
1; provided, however, that the first Calendar Quarter of the Term shall commence
on the Amendment and Restatement Effective Date and end on the first to occur of
March 31, June 30, September 30 and December 31 thereafter and the last Calendar
Quarter of the Term shall end on the last day of the Term.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
2

--------------------------------------------------------------------------------

1.10         “Calendar Year” shall mean each successive period of twelve (12)
consecutive calendar months commencing on January 1 and ending on December 31,
except that the first Calendar Year of the Term shall commence on the Amendment
and Restatement Effective Date and end on December 31 of the year in which the
Amendment and Restatement Effective Date occurs and the last Calendar Year of
the Term shall commence on January 1 of the year in which the Term ends and end
on the last day of the Term.
 
1.11         “cGMPs” shall mean the current good manufacturing practices and
standards for the production of pharmaceutical intermediates and active
pharmaceutical ingredients applicable to both commercial and investigational
quantities of compounds (as applicable), as set forth in Parts 210 and 211 of
Title 21 of the U.S. Code of Federal Regulations (21 C.F.R. 210 and 21 C.F.R.
211), as may be amended from time to time after the Amendment and Restatement
Effective Date, and as interpreted by ICH Harmonised Tripartite Guideline, Good
Manufacturing Practice Guide for Active Pharmaceutical Ingredients.


1.12         “Change Order” shall have the meaning set forth in Section 2.1.


1.13         “Combination Product” shall mean a product that contains the
Product together with (a) one (1) or more other products as separate doses/units
in a single package or (b) a delivery system comprising equipment,
instrumentation, one or more devices, or other components designed to assist in,
or useful for, the administration of the Product (a “Delivery System”).


1.14         “Commercial Agreement” shall have the meaning set forth in the
Recitals.


1.15         “Compound” shall have the meaning set forth in the Recitals.


1.16         “Confidential Information” shall mean any and all information or
material that, at any time before, on or after the Amendment and Restatement
Effective Date, has been or is provided or communicated to a Party by or on
behalf of the other Party pursuant to this Agreement or in connection with the
transactions contemplated hereby or any discussions or negotiations with respect
thereto (including any Confidential Information provided pursuant to the
Original Agreement or that certain Mutual Confidentiality Agreement dated
October 10, 2014 by and between Edge and Oakwood), including any data, ideas,
concepts or techniques contained therein.  Confidential Information may be
disclosed orally, visually, in writing, by delivery of materials containing
Confidential Information or in any other form now known or hereafter invented. 
For purposes of this Agreement, notwithstanding the Party that disclosed such
information or material, the Specifications, the Manufacturing Process for the
Product, the Edge Project IP, information related to the Product developed under
any Project Plan, and any other information or materials relating exclusively or
primarily to the Product or the Manufacturing thereof, including Batch records
(collectively, “Product Confidential Information”), shall be Confidential
Information of Edge, and Edge shall be deemed to be the Disclosing Party, and
Oakwood shall be deemed to be the Receiving Party, with respect thereto and
Oakwood Background IP shall be the Confidential Information of Oakwood, and
Oakwood shall be deemed to be the Disclosing Party, and Edge shall be deemed to
be the Receiving Party, with respect thereto.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
3

--------------------------------------------------------------------------------

1.17         “Control” shall mean, with respect to any Information, Patents or
other intellectual property rights, ownership or possession by a Party of the
right, power and authority (whether by ownership, license or otherwise) to grant
access to, to grant use of, or to grant a license or a sublicense to such
Information, Patents or intellectual property rights without violating the terms
of any agreement or other arrangement with any Third Party.


1.18         “Delivery System” shall have the meaning set forth in the
definition of Combination Product.


1.19         “Disclosing Party” shall mean, subject to the last sentence of the
definition of Confidential Information, the Party disclosing Confidential
Information.


1.20         “DMF” shall have the meaning set forth in Section 3.4(b).


1.21         “Edge” shall have the meaning set forth in the preamble hereto.
 
1.22         “Edge Background IP” shall mean Background IP of Edge.


1.23         “Edge Collateral” shall have the meaning set forth in Section
3.2(b).


1.24         “Edge Equity Event” shall mean the date on which Edge closes an
equity   financing or other similar financing (e.g., a convertible debt
financing) in an aggregate amount of not less than [**].


1.25         “Edge Materials” shall have the meaning set forth in Section
3.2(a).


1.26         “Edge Project IP” shall have the meaning set forth in Section 7.2.


1.27         “Escrow Agreement” shall have the meaning set forth in Section
10.10.


1.28         “Escrow Agreement Intellectual Property” shall have the meaning set
forth in Section 10.10.


1.29         “Expert” shall have the meaning set forth in Section 11.2.


1.30         “Exploit” or “Exploitation” shall mean to make, have made, import,
use, sell, offer for sale or otherwise dispose of the Product, including the
research, development, registration, modification, enhancement, improvement,
Manufacture, storage, formulation, optimization, export, transport,
distribution, promotion or marketing of the Product.


1.31         “Facility” shall mean the Manufacturing facility of Oakwood located
at 27070 Miles Road, Solon, Ohio, or such other Manufacturing facility as is
designated by Oakwood and agreed to in writing by an executive officer of Edge.


1.32         “FDA” shall mean the United States Food and Drug Administration and
any successor agency thereto.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
4

--------------------------------------------------------------------------------

1.33         “FFDCA” shall mean the United States Federal Food, Drug, and
Cosmetic Act, 21 U.S.C. 301, et. seq., as it may be amended from time to time,
and the rules, regulations, guidances, guidelines, and requirements promulgated
or issued thereunder.


1.34         “Field of Use” shall mean [**].


1.35         “Force Majeure Event” shall have the meaning set forth in Section
12.2.


1.36         “GAAP” shall mean United States Generally Accepted Accounting
Principles, consistently applied.


1.37         “Information” shall mean information communicated or received,
whether in tangible or intangible form, that is not in the public domain,
including techniques, technology, practices, trade secrets, discoveries,
Inventions, developments, innovations, processes, methods, procedures (including
analytical methods and procedures), formulae, specifications, analytical and
quality control data, test data and results (including pharmacological,
toxicological, preclinical and clinical data and results), writings,
documentation, compositions of matter, chemical intermediates, practices,
techniques, data, specifications, know-how, trade secrets, knowledge, and other
valuable information, whether confidential or not and whether proprietary or
not; in each case, whether or not protectable under patent, trademark, copyright
or other laws.


1.38         “Invention” means any discovery, improvement, process, formula,
data, invention, know-how, trade secret, procedure, device, or other
intellectual property, whether or not patentable, including any enhancement in
the manufacture, formulation, preparation, presentation, means of delivery or
packaging of a compound or product.


1.39         “Latent Defect” shall mean a flaw, weakness or imperfection in a
Batch of Product that is hidden and Edge cannot discover by reasonable
inspection.


1.40         “Manufacture” or “Manufacturing” shall mean the manufacturing,
processing, formulation, packaging, labeling, holding and quality control,
stability and other manufacturing-related testing of the Product.


1.41         “Manufacturing Process for the Product” shall mean the specific
process for Manufacture of the Product (as distinct from the manufacture of
other products or compounds), including any portions of such process developed
under the Original Agreement, as such process may be amended pursuant to this
Agreement or the Commercial Agreement, or otherwise with the written agreement
of both Parties.


1.42         “Manufacturing Process Knowledge Transfer” shall have the meaning
set forth in Section 5.4(a).


1.43         “Net Sales” shall mean, [**]


1.44         “Net Sales Product” means any Product or Combination Product.


1.45         “Oakwood” shall have the meaning set forth in the preamble hereto.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
5

--------------------------------------------------------------------------------

1.46         “Oakwood Background IP” shall mean Background IP of Oakwood.


1.47         “Oakwood Project IP” shall have the meaning set forth in Section
7.3.


1.48         “Option” shall have the meaning set forth in Section 7.4.


1.49         “Original Agreement” shall have the meaning set forth in the
Recitals.


1.50         “Party” and “Parties” shall have the meaning set forth in the
preamble hereto.


1.51         “Patents” shall mean patents and patent applications, including
provisional applications, continuations, continuations-in-part, divisions,
substitutions, reissues, additions, renewals, reexaminations, extensions, term
restorations, confirmations, registrations, revalidations, revisions, priority
rights, requests for continued examination and supplementary protection
certificates granted in relation thereto, and equivalents in any country or
jurisdiction.


1.52         “Person” shall mean an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture or other similar entity or
organization, including a government or political subdivision, department or
agency of a government.


1.53         “Product” shall mean Edge’s EG-1962 as of the Amendment and
Restatement Effective Date, the formulation of which is set forth in Schedule
1.53.


1.54         “Product Confidential Information” has the meaning set forth in the
definition of “Confidential Information”.


1.55         “Product Requirements” shall have the meaning set forth in Section
4.3(a).

 
1.56         “Project” shall have the meaning set forth in the Recitals.


1.57         “Project Plans” shall mean the Project Plans attached hereto as
consecutively numbered Exhibit As, beginning with Exhibit A-1, A-2, A-3, and so
forth.


1.58         “Quality Agreement” shall have the meaning set forth in the
Commercial Agreement.


1.59         “Receiving Party” shall mean, subject to the last sentence of the
definition of Confidential Information, the Party receiving Confidential
Information.


1.60         “Recipients” shall have the meaning set for the in Section 8.1.


1.61         “Records” shall have the meaning set forth in Section 2.4.


1.62         “Regulatory Approval” shall mean any and all approvals, licenses,
registrations or authorizations of any Regulatory Authority necessary for the
Exploitation of the Product in a country.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
6

--------------------------------------------------------------------------------

1.63         “Regulatory Authority” shall mean the FDA and any other applicable
supra-national, federal, national, regional, state, provincial or local
regulatory agencies, departments, bureaus, commissions, councils or other
government entities regulating or otherwise exercising authority with respect to
the Exploitation of the Product or the Manufacture of the Product anywhere in
the world.


1.64         “Residual IP” shall have the meaning set forth in Section 7.1.


1.65         “Retention Period” shall have the meaning set forth in Section 2.4.


1.66         “Royalty” shall have the meaning set forth in Section 6.3(a).


1.67         “Royalty Term” shall mean the period commencing on the date of
Launch (as defined in the Commercial Agreement) of the Product and ending upon
the date that is twelve (12) years following the date of Launch.


1.68         “Services” shall have the meaning set forth in Section 2.1.


1.69         “Specifications” shall mean the applicable mutually agreed upon
tests, analytical methods or procedures and appropriate acceptance criteria for
the Product to which Product must conform in order to be considered acceptable,
as may be amended from time to time in accordance with the terms of the Quality
Agreement.


1.70         “Technical Dispute” shall have the meaning set forth in Section
11.2.


1.71         “Term” shall have the meaning set forth in Section 10.1.


1.72         “Termination Fee” shall mean [**].
 
1.73         “Third Party” shall mean any Person other than Oakwood, Edge or
their respective Affiliates.


1.74         “Visitor Confidentiality Agreement” shall mean a confidentiality
agreement in form reasonably acceptable to each Party pursuant to which a
visitor to Oakwood will agree to keep confidential and not use for any purpose
other than as set forth in this Agreement any Confidential Information of
Oakwood to which such visitor is given access or exposed.  The Confidential
Information of Oakwood shall include Information in the possession or under the
Control of Oakwood that belongs to a Third Party.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
7

--------------------------------------------------------------------------------

2.
Services; Project Plan.



2.1           Scope of Work.  The services, research and other activities to be
performed by Oakwood under this Agreement (the “Services”) shall be as set forth
in the written Project Plans.  Oakwood shall exercise its commercially
reasonable efforts to carry out the Services in accordance with the Project
Plans.  The terms and conditions of this Agreement shall apply to any Project
Plan entered into and executed by the Parties, prior to the expiration of this
Agreement.  Oakwood will complete the Services in a professional and diligent
manner,  using qualified personnel and adequate resources and facilities, on a
schedule agreed to by the Parties and at a price as set forth in each Project
Plan.  Oakwood shall notify Edge in writing promptly after it becomes aware that
actual costs will materially exceed the estimated costs in a Project Plan;
provided, that any amounts that are individually or in the aggregate in excess
of [**] Dollars ($[**])] of the estimated costs with respect to any milestone
within a Project Plan shall be deemed material.  Oakwood shall have no
obligation to perform additional activities outside the scope of a Project Plan
that would cause Oakwood’s actual costs under such Project Plan to materially
exceed Oakwood’s estimated costs under such Project Plan unless and until
memorialized in a writing signed by the Parties (a “Change Order”), which Change
Order shall provide for such additional compensation as the Parties mutually
agree for the additional Services required by such Change Order.


2.2           Project Plan.
 
(a)          Generally.  No Project Plan will be effective unless and until it
has been agreed to and signed by authorized representatives of both Parties. 
Any other documents relating to a Project Plan, including Specifications,
proposals, quotations, and any other relevant documentation, will be attached to
the applicable Project Plan and incorporated by reference therein.  Each fully
signed Project Plan will be subject to the terms of this Agreement and will form
part of this Agreement.  Notwithstanding the foregoing, nothing in this
Agreement will obligate either Party to enter into any Project Plan under this
Agreement, and Oakwood shall not rely on this Agreement to incur any costs or
obligations of any sort until the applicable Project Plan is executed by both
Parties.  Oakwood shall perform and complete the Services in compliance with
Applicable Law and the Project Plans (including the timelines set forth
therein).  Except as set forth in any Project Plan or in Schedule 2.2, which
represents a list of Oakwood subcontractors pre-approved by Edge, Oakwood shall
not utilize a Third Party to perform any Services without first obtaining Edge’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  No such permitted subcontracting shall relieve Oakwood of any
obligation hereunder (except to the extent satisfactorily performed by such
subcontractor) or any liability hereunder and the agreement pursuant to which
Oakwood engages any permitted Third Party subcontractor must (i) be consistent
in all material respects with this Agreement, (ii) contain terms obligating such
subcontractor to comply with the confidentiality, intellectual property and all
other relevant provisions of this Agreement and (iii) contain terms obligating
such subcontractor to permit Edge rights of inspection, access and audit
substantially similar to those provided to Edge in this Agreement.  Oakwood
shall be responsible for the performance of its Affiliates and permitted Third
Party subcontractors.  For the avoidance of doubt, as of the Amendment and
Restatement Effective Date, the Project Plans attached as Exhibits A-1 to A-6
are complete and have been paid in full by Edge such that no additional payment
is due for such Project Plans.  Payment for the Services performed under the
Project Plan attached as Exhibit A-7 and incorporated herein (and any subsequent
Project Plan) will be made in accordance with Section 6.1.


(b)          Updates.  To the extent any terms or provisions of a Project Plan
conflict with the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control, except to the extent such Project
Plan (or any amendment thereto) expressly states the Parties’ intention that
such Project Plan control with respect to a particular matter.  The Parties may
amend the Project Plan(s) from time to time by mutual agreement.  Any such
amendment to a Project Plan shall be in writing, executed by an authorized
representative of each Party, attached to the original Project Plan, and
incorporated herein by this reference.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
8

--------------------------------------------------------------------------------

2.3           Visits by Edge.  Representatives of Edge may visit or meet with
Oakwood at reasonable times and with reasonable frequency during Oakwood’s
regular business hours or at such other times as Oakwood is Manufacturing the
Product at the Facility, upon reasonable prior written notice, and in a manner
that does not unreasonably disrupt Oakwood’s business, to inspect the Facility,
to observe the performance of the Services or to review Records. Prior to
entering Oakwood’s Facility, all visitors (other than any employees of Edge, who
are bound by obligations of confidentiality pursuant to the confidentiality
agreement in place between the Parties as of the Amendment and Restatement
Effective Date) shall enter into a Visitor Confidentiality Agreement.  While at
Oakwood’s Facility, all such visitors shall comply with Oakwood policies and
procedures.


2.4           Documentation.  Oakwood shall keep complete and accurate records
related to the Services, including standard operating procedures, reports,
accounts, notes, documentation, materials (including identification of raw
materials and assays), data and records of all information and results of the
Services, including any Batch records related specifically to the Product
(collectively, “Records”).  All Records will be the sole property of Edge;
provided, that Oakwood may keep one (1) copy of all Records and is hereby
granted a non-exclusive, perpetual, irrevocable worldwide license to use the
Records solely in its business for archival purposes and for the purpose of
permitting Oakwood to comply with Applicable Law.  Upon Edge’s request, Oakwood
will promptly provide Edge with complete and accurate copies of such Records and
provide reasonable access to Oakwood’s scientists.  Except as required by
Applicable Law and in connection with any regulatory compliance or filings
(including FDA certification), or as otherwise expressly permitted under this
Agreement, Oakwood will not transfer, deliver or otherwise provide any such
Records to any Third Party without the prior written approval of Edge.  While in
the possession or control of Oakwood, Records will be made available for
inspection, examination and copying (at Edge’s expense) by or on behalf of
Edge.  All original Records will be retained and archived by Oakwood in
accordance with cGMPs and Applicable Laws, rules and regulations, but in no case
for less than [**] years following completion of the applicable Project Plan or
such longer period as is required under Applicable Law (the “Retention
Period”).  Following the Retention Period, Oakwood will not destroy the Records
without first giving Edge written notice and the opportunity to take possession
of the Records at Edge’s expense.


2.5           Compliance with Project Plans and Law.  Oakwood agrees to perform
the Services set forth in each Project Plan in a competent and professional
manner and in accordance with the terms and conditions contained in this
Agreement and such Project Plan.  Oakwood shall use all commercially reasonable
efforts to perform the Services in accordance with the applicable time line(s)
and schedule(s) set forth in the Project Plans.  Oakwood shall perform its
obligations hereunder in conformance with all applicable federal, state and
local statutes, rules and regulations, including cGMPs (except to the extent
otherwise specified in a Project Plan) and the FFDCA.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
9

--------------------------------------------------------------------------------

2.6           Inability to Perform.  Oakwood will promptly notify Edge if
Oakwood has reason to believe that it will be unable to perform or complete
(either in a timely manner or at all) the Services under a Project Plan.



3.
Manufacture.



3.1           Manufacture of Product.  Oakwood shall Manufacture such Product as
is necessary to perform the Services called for in the Project Plans.  Oakwood
shall Manufacture the Products in accordance with all Applicable Laws, rules and
regulations, as then in effect.


3.2           Compound Supply; Materials.


(a)          Edge shall be responsible for supplying to Oakwood, at no charge to
Oakwood, such quantities of Compound, manufactured by Edge or its designee and
meeting the applicable specifications for Compound, and of such other materials
as may be specified in a Project Plan as being provided by Edge (collectively,
“Edge Materials”), in each case, as are sufficient for Oakwood to perform the
Services and Manufacture Product in accordance with this Agreement and the
applicable Project Plan.  The Parties acknowledge that the relationship between
Edge and Oakwood with regard to the Edge Materials as they stand alone prior to
being combined with any other materials is that of a bailment.  Oakwood agrees
(i) to account for all Edge Materials and (ii) upon Edge’s request, to either
destroy (and certify that it has destroyed), or to return to Edge, at Edge’s
expense, all unused quantities of Edge Materials according to Edge’s written
directions.  Edge’s Materials shall not be included in Oakwood’s inventory and
shall not be subject to any liens or encumbrances by any of Oakwood’s creditors
or lenders.  Edge shall at all times be and remain the sole and exclusive owner
of the Edge Materials.  Oakwood shall not provide Edge Materials to any Third
Party (other than Oakwood subcontractors) without the express prior written
consent of Edge and shall not use Edge Materials for any purpose other than
conducting the Services and Manufacturing Product in accordance with this
Agreement and the Project Plans.  With respect to Edge Materials that are lost,
expire, are destroyed or spoil while in Oakwood’s possession or control due to
Oakwood’s negligence or willful misconduct, Oakwood will provide Edge a credit
against amounts then due and payable to Oakwood in an amount equal to the
Replacement Cost (as defined in the Commercial Agreement) of such Edge
Materials; provided that, [**].  To the extent that such amount equal to the
Replacement Cost of such Edge Materials is greater than such amounts then due
and payable to Oakwood by Edge, Oakwood shall promptly refund such excess to
Edge.


(b)          Oakwood acknowledges that Edge can assign and grant to a lender, as
a secured party, a lien on and security interest in Edge Materials (“Edge
Collateral”) located at the Oakwood Facility.  Oakwood agrees to allow Edge’s
lender, upon reasonable notice during business hours, to examine or inspect the
Edge Collateral and obtain valuations and audits of the Edge Collateral,
wherever located at Edge’s expense.  Oakwood agrees to execute such documents as
are reasonably necessary and requested by Edge to evidence or perfect Edge’s
lender’s security interest in the Edge Collateral, at Edge’s sole cost and
expense.


(c)          Except for Edge Materials, and except to the extent otherwise
specified in a Project Plan, Oakwood will be responsible for obtaining and
storing all materials necessary for the performance of the Services and the
Manufacture of Product hereunder, in accordance with the Specifications, cGMPs
and any applicable Regulatory Approvals.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
10

--------------------------------------------------------------------------------

3.3           Product Specifications; Testing.  Oakwood will test each Batch of
Product to be supplied to Edge hereunder in accordance with the testing
standards and procedures set forth in the Specifications and, if a Batch of
Product meets the Specifications therefor, Oakwood will issue to Edge a
certificate of analysis confirming that such Batch meets such Specifications. 
The Specifications and a completed, signed and accurate copy of the Batch record
for each Batch of Product will be delivered to Edge by such method as mutually
agreed in writing by the Parties.


3.4           Regulatory Matters.


(a)          Regulatory Compliance.  Oakwood shall comply with all applicable
regulatory requirements imposed by Applicable Laws, rules and regulations upon
Oakwood as the Manufacturer of the Products.  Oakwood shall, on a timely basis,
provide Edge with such information, files and other documents regarding
Oakwood’s Manufacturing processes and procedures for Product as is reasonably
necessary for Edge to comply with its obligations under Applicable Laws, rules
and regulations as the sponsor of clinical trials of Products or to file or
maintain Regulatory Approvals for Products.


(b)          Regulatory Approvals.  Except as specified in a Project Plan or
otherwise mutually agreed by the Parties in writing, Edge shall be solely
responsible for all filings necessary to obtain or maintain Regulatory Approvals
with respect to Products and shall be the sole owner of all Regulatory Approvals
and applications therefor (including, without limitation, the CMC portion of any
of the foregoing).  Oakwood shall not file any drug master file (“DMF”) for a
Product with the FDA or any other Regulatory Authority, except with the prior
written consent of Edge, which consent shall not be unreasonably withheld,
conditioned or delayed.  Should a Project Plan provide for Oakwood to develop
and file a DMF for a Product, such DMF shall be subject to review, comment and
approval by Edge prior to filing.  In the event of filing of any DMF for a
Product, Oakwood agrees to provide Edge with letters of access to such DMF. 
Oakwood agrees to use its commercially reasonable efforts to assist Edge in
obtaining and maintaining Regulatory Approvals with respect to Products. 
Without limiting the generality of the foregoing, Oakwood agrees to cooperate
with any pre-approval inspection by the FDA or other regulatory agency.


(c)          Regulatory Inspections.  Oakwood agrees to inform Edge within one
(1) Business Day of notification of any regulatory inquiry, communication or
inspection relating to any Product.  In the event Oakwood receives any
correspondence from any regulatory or governmental agency relating to a Product
(including any Form FD-483 notice, and any FDA refusal to file, rejection or
warning letter, even if they do not specifically mention Edge), or any notice of
inspection or an inspection visit by any Regulatory Authority, which involves a
Product or impacts Oakwood’s ability to produce a Product, Oakwood shall notify
Edge, and shall deliver to Edge a copy of any such correspondence or notice (if
any), within one (1) Business Day of notification by such Regulatory Authority
unless prohibited from doing so by the applicable Regulatory Authority.  Edge,
at its option, shall have the right to have its representatives present at any
such inspection by a Regulatory Authority.  In the event there are written
observations (or any other written communication) by a Regulatory Authority that
involve Product or impact Oakwood’s ability to produce Product, or any proposed
written response by Oakwood to any such inspection, Edge shall be informed
within one (1) Business Day and be provided with copies of all documentation
within two (2) Business Days, and shall have a reasonable opportunity to review
and comment on the proposed response.  Notwithstanding the preceding, Oakwood
shall be entitled to redact any such communication prior to delivering it to
Edge solely for the purpose of protecting the confidential information of other
customers of Oakwood or other Third Parties.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
11

--------------------------------------------------------------------------------

3.5           Incidents or Accidents.  Oakwood shall promptly notify Edge in
writing of any incident or accident experienced by Oakwood that Oakwood believes
will affect the quality of the Product that Oakwood is obligated to deliver
hereunder or its ability to meet delivery date obligations hereunder.  Oakwood
shall promptly investigate such incident or accident and shall provide a written
report within five (5) Business Days of completing and obtaining the results of
the investigation of such incident or accident to Edge.


3.6           Lot Documentation.  Oakwood shall maintain and shall provide to
Edge the documents set forth in the Specifications for each Batch of Product.


3.7           Change in Manufacturing Process for the Product.  Oakwood shall
obtain Edge’s prior written approval (which approval may be pursuant to a Change
Order) before it implements any change in the materials, equipment, facilities,
process, process parameters or procedures used in the Manufacture of Products
that would constitute a change under cGMPs.  Oakwood shall disclose all proposed
changes in such Manufacturing materials, equipment, process, process parameters
or procedure to Edge at a level sufficient to allow Edge to assess the impact of
such changes on Edge’s regulatory filings and to update and maintain such
regulatory filings accordingly.


3.8           Commercial Supply.  This Agreement shall not be used for
commercial Manufacturing or commercial supply of any Product (except with
respect to the Manufacture of validation Batches that become commercially
salable, which Batches shall be sold and commercialized pursuant to the terms of
the Commercial Agreement).  All other commercial Manufacture and commercial
supply of Product by Oakwood to Edge shall be governed pursuant to the
Commercial Agreement.



4.
Delivery and Acceptance.



4.1           Quality Control Sample and Documentation.  Except as otherwise
specified in a Project Plan, prior to the delivery of any Batch of Product,
Oakwood shall provide Edge with (a) if requested by Edge, a quality control
sample of such Batch for the purpose of confirming that such Batch meets the
Specifications, (b) a copy of the Batch record for such Batch, together with
written confirmation that such Batch record has been reviewed and approved by
Oakwood’s quality assurance unit, (c) a certificate of analysis for such Batch
and (d) a certificate of compliance for such Batch.


4.2           Delivery.  Except as otherwise specified in a Project Plan, all
shipments of Product shall be shipped FCA (Incoterms 2010) the Facility. 
Oakwood agrees not to ship Product to Edge or its designee until it has received
a written approval from Edge to release and ship such Product.  Oakwood will
package and ship Product in accordance with Edge’s reasonable instructions.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
12

--------------------------------------------------------------------------------

4.3           Acceptance and Rejection.


(a)          Edge may reject any Batch delivered hereunder that does not conform
to the Specifications, the Batch documentation or any applicable requirements
specified in the Project Plan (collectively, the “Product Requirements”).  In
order to reject a Batch of Product, Edge must give written notice to Oakwood of
Edge’s rejection within thirty (30) days after delivery of such Batch.  Any such
notice of rejection shall be in writing and shall indicate the reasons for such
rejection.  If no such notice of rejection is received, Edge shall be deemed to
have accepted such Batch of Product within thirty (30) days after delivery,
except in the case of Latent Defects.


(b)          After notice of rejection is given, Edge shall cooperate with
Oakwood in determining whether such rejection is necessary or justified. 
Oakwood will evaluate process issues and other reasons for such non-compliance. 
Oakwood shall notify Edge as promptly as reasonably possible whether it accepts
Edge’s basis for any rejection.  If Oakwood in good faith disagrees with Edge’s
determination that certain Product does not meet the Product Requirements, such
disagreement shall be submitted to dispute resolution as a Technical Dispute
pursuant to Section 11.2 of this Agreement.


(c)          If Oakwood agrees, or the Expert determines, that a rejected Batch
does not meet the Product Requirements, then Oakwood, at Edge’s option and
direction, shall either:
 
(i)          at Oakwood’s expense, replace the non-conforming Batch with a Batch
of Product that conforms to the Product Requirements as soon as reasonably
possible; or
 
(ii)         provide to Edge a credit against amounts then due and payable by
Edge to Oakwood, in an amount equal to the amount paid by Edge to Oakwood for
the non‑conforming Batch; provided, however, that to the extent that such amount
paid by Edge to Oakwood for the non-conforming Batch is greater than amounts
then due and payable to Oakwood by Edge, Oakwood shall refund to Edge any such
amount paid by Edge to Oakwood for the non-conforming Batch.


In addition, the Parties will meet to discuss, evaluate and analyze the reasons
for and implications of the failure to conform to the Product Requirements.


4.4           Non-Conforming Compound.  If Edge notifies Oakwood that a Batch of
Product delivered hereunder fails to meet the Product Requirements, and such
failure to meet the Product Requirements is determined, by agreement of the
Parties or by the Expert to be solely the result of Compound that was defective,
does not conform to the applicable specifications therefor, or otherwise comply
with the requirements therefor set forth in this Agreement, then such Batch
shall not be subject to the remedies set forth in Section 4.3.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
13

--------------------------------------------------------------------------------

5.
License; Exclusivity; Manufacturing Technology Transfer.



5.1           License Grant to Edge.  Subject to the terms and conditions of
this Agreement, Oakwood hereby grants to Edge a [**] license under the Oakwood
Background IP and the Oakwood Project IP, with the right to grant sublicenses
through multiple tiers, to develop, make, have made, use, import, market, sell,
distribute and otherwise Exploit the Product [**].  The license granted pursuant
to this Section 5.1 shall survive expiration or termination of this Agreement.
For clarity, Edge shall not be deemed to have breached the terms of the
foregoing license based on activities of any Person other than Edge or its
Affiliates, including, for example, off-label uses of the Product by any Third
Party or investigator sponsored studies with respect to the Product.


5.2           License Grants to Oakwood.


(a)          Subject to the terms and conditions of this Agreement, Edge hereby
grants to Oakwood, during the Term of this Agreement and the Commercial
Agreement, a [**] license, [**] under any and all Edge Background IP and Edge
Project IP that is necessary for Oakwood to perform its obligations under this
Agreement and the Commercial Agreement and for such other purposes as are
mutually agreed in writing by the Parties.


(b)          Subject to the terms and conditions of this Agreement (including
Oakwood’s exclusivity obligations under Section 5.3) and the Commercial
Agreement, Edge hereby grants to Oakwood a [**] license under Edge Project IP,
[**], to develop, manufacture, make, have made, use, test, import, market, sell,
distribute, and otherwise exploit products (other than the Product) [**].


5.3           Exclusivity.


(a)          During the Term and for so long as the Royalty Term is in effect,
Oakwood shall not, and shall cause its Affiliates not to, directly or
indirectly, manufacture for itself, any Affiliate or any Third Party any product
that contains (i) the Compound or any metabolite, salt, ester, hydrate, solvate,
isomer, enantiomer, free acid form, free base form, crystalline form,
co-crystalline form, amorphous form, pro-drug (including ester pro-drug) form,
racemate, polymorph, chelate, stereoisomer, tautomer or optically active form of
any of the foregoing or any intermediate used in the manufacture of the Compound
or (ii) any [**], in each case ((i) and (ii)) for sale or use by Oakwood, any of
its Affiliates or any Third Party [**] anywhere in the world.


(b)          Oakwood acknowledges and agrees that (i) this Section 5.3 has been
negotiated by the Parties, (ii) the geographic and temporal limitations on
activities set forth in this Section 5.3 are reasonable, valid and necessary in
light of the Parties’ circumstances and necessary for the adequate protection of
Edge’s Product business, and (iii) Edge would not have entered into this
Agreement without the protection afforded it by this Section 5.3.  If,
notwithstanding the foregoing, a court of competent jurisdiction determines that
the restrictions set forth in this Section 5.3 are too broad or otherwise
unlawful under Applicable Law, including with respect to duration, geographic
scope or space, the court is hereby requested and authorized by the Parties to
revise this Section 5.3 to include the maximum restrictions allowable under
Applicable Law.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
14

--------------------------------------------------------------------------------

5.4           Manufacturing Technology Transfer.


(a)          If Edge requests that Oakwood assist and cooperate with Edge in
connection with knowledge transfer to Edge, or an Affiliate or a Third Party
designee of Edge, in each case, with respect to Information pertaining to the
Manufacture of the Product in Oakwood’s possession or Control, Oakwood shall
reasonably assist and cooperate with Edge with respect to such knowledge
transfer to Edge or its designee in accordance with this Section 5.4 (such
transfer, the “Manufacturing Process Knowledge Transfer”) (which shall not, for
clarity, constitute an assignment by Oakwood to Edge or its designee of any
Oakwood Background IP or Oakwood Project IP).  Edge shall pay Oakwood for its
reasonable, out-of-pocket expenses incurred in the performance of its activities
under this Section 5.4 unless the Manufacturing Process Knowledge Transfer is a
response by Edge to a breach by Oakwood of its supply obligations hereunder, in
which case Oakwood shall bear all of its own expenses.


(b)          Within sixty (60) days after Edge notifies Oakwood that it is
exercising Manufacturing Process Knowledge Transfer rights under this Section
5.4, Oakwood shall deliver to Edge or its designee copies of the then-current
Manufacturing Process for the Product and any other information reasonably
required in order to Manufacture the Product, including master Batch records,
analytical methods and any other Manufacturing records.  During such period, and
following the delivery of the foregoing records, Oakwood shall take, and shall
cause its Affiliates and subcontractors to take, all action and to do all things
reasonably necessary, proper or advisable to complete the Manufacturing Process
Knowledge Transfer, including providing Edge or its designee with reasonable
access to Oakwood’s personnel for telephone or in person consultations regarding
the Manufacture of the Product and making available such other resources as
reasonably necessary to enable Edge or its designee to Manufacture the Product.


(c)          Without limitation to the foregoing, Oakwood shall cooperate with
and assist Edge in the transfer of any analytical test methods with respect to
the Product or the Manufacturing Process for the Product to Edge or its
designee.  Such transfer shall be conducted in compliance with USP 1224
“Transfer of Analytical Procedures” and with the FDA guidance of July 2015
“Analytical Procedures and Methods Validation for Drugs and Biologics”.



6.
Fees and Payments.



6.1           Project Plan Payments.  Within three (3) Business Days following
the end of each month, Oakwood shall provide to Edge via e-mail to
payables@edgetherapeutics.com a nonbinding estimate of the aggregate amounts
incurred or paid by Oakwood in connection with any Services performed during
such month.  Within five (5) Business Days following the end of each month,
Oakwood shall invoice Edge via e-mail to payables@edgetherapeutics.com for
Services performed by Oakwood on the schedule and in the amount(s) specified in
the Project Plans.  Edge shall pay undisputed invoices within thirty (30) days
after invoice.  If a good faith dispute arises between the Parties with respect
to any part of an invoice, Edge:  (a) must notify Oakwood promptly in writing of
the particulars of the dispute no later than the expiration of the thirty (30)
day payment period; (b) may withhold payment of the disputed part of the
invoice, provided that Edge pays in full the undisputed amount of the invoice
and the Parties endeavor promptly and in good faith to resolve the dispute; and
(c) may request that Oakwood reissue a new invoice to Edge for the undisputed
portion.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
15

--------------------------------------------------------------------------------

6.2           Project Plan A-7 Payments.  In addition to any amounts set forth
in the Project Plan attached as Exhibit A-7, as additional consideration for
Oakwood’s performance of certain activities hereunder, and on the terms and
subject to the conditions set forth herein, Edge shall pay to Oakwood payments
as follows:


(a)          within one (1) Business Day of the Amendment and Restatement
Effective Date, One Million, Five Hundred Thousand Dollars ($1,500,000);


(b)          within [**] after the earliest of (i) [**], (ii) [**] and (iii) an
Edge Equity Event, [**] Dollars ($[**]); and


(c)          within [**] after the earliest of (i) [**] (ii) April 1, 2019 and
(iii) an Edge Equity Event, [**] Dollars ($[**]).


Each payment in this Section 6.2 shall be payable only upon the first
achievement of such event and no amounts shall be due for subsequent or repeated
achievements of such event.  For clarity, the maximum aggregate amount of
payments payable by Edge pursuant to this Section 6.2 is Four Million, Five
Hundred Thousand Dollars ($4,500,000).


In the event of the termination of this Agreement or the Commercial Agreement by
Oakwood for an uncured material breach by Edge pursuant to Section 10.3 of this
Agreement or Section 8.2 of the Commercial Agreement, or in the event of the
termination of this Agreement or the Commercial Agreement by Edge other than for
an uncured material breach by Oakwood pursuant to Section 10.3 of this Agreement
or Section 8.3 of the Commercial Agreement or pursuant to Section 10.5 or
Section 10.6 of this Agreement, [**].


6.3           Royalty.


(a)          As additional consideration for Oakwood’s performance under this
Agreement and under the Commercial Agreement, and on the terms and subject to
the conditions set forth herein, during the Royalty Term, Edge shall pay to
Oakwood a royalty in an amount equal to [**] percent ([**]%)] of Net Sales (the
“Royalty”).  The Royalty shall be independent of the seller, distributor,
manufacturer or supplier of any particular quantity of Net Sales Product sales
of which comprise Net Sales (i.e., shall apply to all Net Sales during the
Royalty Term regardless of the seller, distributor, manufacturer, or supplier
thereof).  The Royalty shall be paid on a Calendar Quarterly basis within
forty-five (45) days following the end of each Calendar Quarter with respect to
Net Sales during the immediately preceding Calendar Quarter, which payments
shall be subject to a reconciliation at the end of each Calendar Year to account
for any adjustments to the Net Sales figures that would affect such royalty
payment obligation hereunder for such Calendar Year. Each Party shall make
reconciling payments to the other Party (or offset against amounts then owed to
the other Party, if applicable) to effect such reconciliation.  Each Calendar
Quarterly Royalty payment shall be accompanied by a statement indicating Edge’s
calculation of Net Sales for the immediately preceding Calendar Quarter
certified by an authorized officer of Edge and any supporting documentation
necessary for Oakwood to understand and verify the Net Sales calculation
provided thereon, including a calculation of the amount of the Royalty payment
due on such Net Sales for such Calendar Quarter and a reasonably detailed
statement of any adjustments required to the Net Sales figures and royalty
payment obligation as contemplated hereunder.  Oakwood shall have the right to
engage an independent certified public accountant, which accountant may be
accompanied by an Oakwood employee, to audit the books and records maintained by
Edge pursuant to Section 5.5(a) of the Commercial Agreement on the terms and
conditions set forth in Section 5.5 of the Commercial Agreement.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
16

--------------------------------------------------------------------------------

(b)          In the event that Oakwood or any Affiliate desires to grant to a
Third Party the right to receive any economic interest in all or any portion of
the Royalty other than as part of a transaction in which Oakwood assigns to such
Third Party this Agreement and the Commercial Agreement in accordance with
Section 12.8, then Oakwood shall provide Edge with written notice that Oakwood
is soliciting or considering offers from Third Parties for such rights, which
written notice shall include the proposed scope of rights with respect to such
grant.  Upon delivery of any such written notice, the Parties shall negotiate in
good faith on an exclusive basis for a period of at least sixty (60) days (or
such other period as may be agreed in writing by the Parties) terms and
conditions pursuant to which the Parties would amend this Agreement to provide
for Edge’s purchase from Oakwood of the economic interest in all or a portion of
the Royalty.  If the Parties do not reach a written agreement with respect to
such amendment by the end of such sixty (60)-day period (or such other period as
may be agreed in writing by the Parties), then Oakwood and its Affiliates
thereafter shall be free to enter into an agreement with a Third Party with
respect to the right of such Third Party to receive any economic interest in all
or any portion of the Royalty; provided, that (i) Oakwood shall not enter into
any such agreement with a Third Party for a scope of rights materially different
from the scope of rights set forth in the applicable written notice to Edge and
(ii) if Oakwood or its Affiliate does not enter into a Third Party agreement
with respect to the right of such Third Party to receive any economic interest
in all or any portion of the Royalty within [**] months after the end of such
sixty (60)-day period (or such other period as may be agreed in writing by the
Parties), then Oakwood must, after such date, provide Edge with a new written
notice that Oakwood is soliciting or considering offers from Third Parties for
such rights and must again fulfill the other requirements of this Section 6.3(b)
if it desires to grant to a Third Party the right to receive any economic
interest in all or any portion of the Royalty.


6.4           Exchange Rate; Manner and Place of Payment.  All payments
hereunder shall be payable in accordance with Section 5.4 of the Commercial
Agreement.


6.5           Income Tax Withholding.  Oakwood will pay any and all taxes levied
on account of any payments made to it under this Agreement.  If any taxes are
required to be withheld by Edge, Edge will (a) deduct such taxes from the
payment made to Oakwood, (b) timely pay the taxes to the proper taxing authority
and (c) send proof of payment to Oakwood and certify its receipt by the taxing
authority within thirty (30) days following such payment.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
17

--------------------------------------------------------------------------------

7.
Intellectual Property Matters.



7.1           Existing Intellectual Property; IP Management.  Except for the
licenses granted under this Agreement, and except as otherwise set forth in this
Article 7, neither Party will acquire any right, title or interest in any
Patents, copyrights, trademarks, trade secrets, or other intellectual or
proprietary property or rights of the other Party.  No right or license is
granted under this Agreement by either Party to the other, either expressly or
by implication, except those specifically set forth herein.  Each Party retains
all rights, title and interest in and to its own Background IP.  Each Party
shall have the sole right, but not the obligation, to prosecute, maintain,
enforce and defend the intellectual or proprietary or property rights of such
Party.  Each of Oakwood and Edge shall promptly notify the other Party in
writing of any alleged, threatened or actual infringement of any Patent within
the Background IP Controlled by the other Party or the Edge Project IP or
Oakwood Project IP, as applicable, of which they become aware.  Notwithstanding
anything contained in this Agreement to the contrary and subject to Section 5.3,
Edge understands and agrees that (a) Oakwood may perform similar services for
Third Parties using the same personnel that Oakwood may utilize for rendering
the Services for Edge hereunder, and using or incorporating the Oakwood
Background IP and (b) Oakwood, its employees and agents shall be free to use and
employ Oakwood Background IP that constitutes general skills, know-how, and
expertise, and any and all manufacturing techniques or processes generally
applicable to the manufacture of pharmaceutical and other products other than
the Product (“Residual IP”) and Oakwood Project IP, and to use, disclose, and
employ its Residual IP and Oakwood Project IP for itself or other customers of
Oakwood.


7.2           Edge Project IP.  Edge shall own all right, title and interest in
and to (a) [**], (b) [**], (c) [**] and (d) any improvements to any of the
foregoing that are conceived, discovered, developed, reduced to practice or
otherwise made, as necessary to establish authorship, inventorship or ownership
under applicable United States law, by or on behalf of either Party or jointly
by or on behalf of the Parties, in each case ((a), (b), (c) and (d)), as a
result of or in connection with this Agreement (the items specified in clauses
(a), (b), (c) and (d) of this Section 7.2 collectively, the “Edge Project IP”). 
Oakwood shall, and shall cause its Affiliates to, promptly disclose in writing
to Edge the conception, discovery, development, reduction to practice or making
of any Edge Project IP and shall and does hereby, and shall cause its Affiliates
to, assign to Edge any and all right, title or interest Oakwood or its
Affiliates may have in or to the Edge Project IP.  Oakwood shall execute any
documents and perform such other acts as may be reasonably requested by Edge in
order to secure, perfect, confirm, exercise or enforce Edge’s foregoing rights.


7.3           Oakwood Project IP.  Oakwood shall own all right, title and
interest in and to [**] (collectively, the “Oakwood Project IP”).  Oakwood
shall, and shall cause its Affiliates to, promptly disclose in writing to Edge
the discovery, development, making, conception or reduction to practice of any
Oakwood Project IP arising under or in connection with this Agreement.  For the
avoidance of doubt, (a) Edge shall retain all rights and title to the [**] and
(b) [**].  Edge shall execute any documents and perform such other acts as may
be reasonably requested by Oakwood in order to secure, perfect, confirm,
exercise or enforce Oakwood’s foregoing rights.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
18

--------------------------------------------------------------------------------

7.4           [**].  Oakwood hereby grants to Edge, without requiring an
additional option fee, an option, exercisable at any time and from time to time,
to acquire an [**] license, [**], under the Oakwood Background IP and the
Oakwood Project IP to develop, make, have made, use, have used, sell, have sold,
offer for sale, import, have imported and otherwise Exploit the Product [**]
(the “Option”); provided, however, that the Option shall only apply to the
extent that Oakwood (a) [**] and (b) **[].  Upon the exercise of an Option, the
Parties shall negotiate in good faith on an exclusive basis for a period of [**]
(or such other period as may be agreed in writing by the Parties) a commercially
reasonable royalty or other consideration, which may include compensating
Oakwood to perform process development or manufacture and supply for the Product
in such [**], payable by Edge to Oakwood and the other terms of an amendment to
this Agreement to cover such [**]; provided, that if no agreement is entered
into by the Parties, then the [**] shall remain as it was prior to the exercise
of the Option.


7.5         [**].  Oakwood may, from time to time, on written notice to Edge,
request that the [**].  Edge shall consider any such request in good faith and
shall not unreasonably withhold, condition or delay its consent to [**].



8.
Confidentiality.



8.1           Confidential Information.  Subject to the provisions of Section
8.2 and Section 8.3, at all times during the Term and thereafter the Receiving
Party (a) shall keep completely confidential and shall not publish or otherwise
disclose any Confidential Information of the Disclosing Party, except to those
of the Receiving Party’s Affiliates and its or their respective directors,
officers, employees, consultants, financial advisors, attorneys, accountants,
agents or other representatives who have a need to know such information
(collectively, “Recipients”) to perform such Party’s obligations or exercise
such Party’s rights hereunder (and who shall be advised of the Receiving Party’s
obligations hereunder and who are bound by confidentiality obligations with
respect to such Confidential Information substantially similar those set forth
in this Article 8) and (b) shall not use Confidential Information of the
Disclosing Party directly or indirectly for any purpose other than performing
its obligations or exercising its rights hereunder.  Subject to Section 8.3(c),
notwithstanding anything in this Agreement to the contrary, in no event shall
(i) Oakwood use or disclose any Product Confidential Information or any of
Edge’s other Confidential Information in connection with the Manufacture of the
Product for itself or any of its Affiliates or any Third Party, or (ii) Edge use
or disclose any of Oakwood’s Confidential Information for itself or any of its
Affiliates or any Third Party.  The Receiving Party shall be jointly and
severally liable for any breach by any of its Recipients of the restrictions set
forth in this Agreement.  Without limiting anything in this Article 8, neither
Party shall disclose the terms of this Agreement without the prior written
consent of the other Party, except as may be permitted by Section 8.3, and the
terms of this Agreement shall be deemed the Confidential Information of each of
the Parties.  Each Party shall, and shall ensure that its Recipients:  (x) not
copy or otherwise duplicate any embodiments of the Confidential Information of
the other Party, except as necessary for the Receiving Party’s Recipients to
perform such Party’s obligations or exercise such Party’s rights under this
Agreement (provided that any such copies or duplications of such Confidential
Information shall be identified as belonging to the Disclosing Party and shall
be marked “confidential,” “proprietary,” or the like); (y) at the request of the
other Party, provide the other Party with a list of all Persons to whom any such
Confidential Information has been disclosed; and (z) notify the other Party
immediately, and cooperate with the other Party as the other Party Edge may
reasonably request, upon any discovery of any loss or compromise of the other
Party’s Confidential Information.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
19

--------------------------------------------------------------------------------

8.2           Exceptions to Confidentiality.  The Receiving Party’s obligations
set forth in this Article 8 shall not extend to any Confidential Information of
the Disclosing Party:


(a)          that is or hereafter becomes part of the public domain through no
breach of this Agreement by the Receiving Party or its Recipients;


(b)          that is received from a Third Party without restriction and without
breach of any obligation of confidentiality between such Third Party and the
Disclosing Party;


(c)          that the Receiving Party can demonstrate by competent evidence was
already in its possession without obligation of confidentiality to the
Disclosing Party prior to its receipt from the Disclosing Party; provided, that
the foregoing exception shall not apply to Product Confidential Information;


(d)          that is generally made available to Third Parties by the Disclosing
Party without restriction on disclosure; or


(e)          that the Receiving Party can demonstrate by competent evidence was
independently developed by or on behalf of the Receiving Party or its
Affiliates; provided, that the foregoing exception shall not apply to Product
Confidential Information.


8.3           Disclosure.


(a)          The Receiving Party may disclose Confidential Information of the
Disclosing Party to the extent that such disclosure is required to be made in
response to a valid order of a court of competent jurisdiction or other
governmental body of a country or any political subdivision thereof of competent
jurisdiction, is required by the rules of any stock exchange upon which the
Receiving Party’s securities are listed or to which application for listing has
been submitted or is otherwise required by law or regulation, in the opinion of
counsel to the Receiving Party; provided, however, that the Receiving Party
shall (to the extent permitted by Applicable Law) first have notified to the
Disclosing Party and given the Disclosing Party a reasonable opportunity to
quash such order or to obtain a protective order requiring that the Confidential
Information of the Disclosing Party or documents that are the subject of such
order be held in confidence by such court or governmental body or, if disclosed,
be used only for the purposes for which the order was issued; and provided,
further, that if a disclosure order is not quashed or a protective order is not
obtained, the Confidential Information of the Disclosing Party disclosed in
response to such court or governmental order or as otherwise required by law or
regulation shall be limited to that information that is legally required to be
disclosed in such response to such court or governmental order or otherwise
required by law or regulation.


(b)          Edge may disclose Confidential Information of Oakwood to the extent
that such disclosure is made to Regulatory Authorities as required in connection
with any filing, application or request for Regulatory Approval or the
maintenance of any Regulatory Approval; provided, however, that reasonable
measures shall be taken to assure confidential treatment of such information.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
20

--------------------------------------------------------------------------------

(c)          (i)  Either Party may disclose Confidential Information of the
other Party to its Affiliates or its or their attorneys, auditors, advisors,
consultants, contractors, existing or prospective collaboration partners,
licensees or acquirers, or other Third Parties (A) as is necessary or useful in
connection with the performance of such Party’s obligations or the exercise of
such Party’s rights under this Agreement, or (B) as is necessary or useful to
permit the evaluation by any such Person of any potential or actual merger,
acquisition, asset sale, licensing, collaboration or similar transaction with
such Party; provided, however, that, except in the cases of disclosure to
Persons subject to professional duties of nondisclosure, such Persons shall be
subject to obligations of confidentiality and non-use with respect to such
Confidential Information substantially similar to the obligations of
confidentiality and non-use as are set forth in this Article 8; provided,
further, that, in the case of clause (B), such Party shall limit such disclosure
to only that Confidential Information of the other Party that is specifically
applicable to the transaction being evaluated.
 
(ii)  Edge may disclose Confidential Information of Oakwood to Edge’s Affiliates
or its or their attorneys, auditors, advisors, consultants, contractors,
existing collaboration partners, licensees or acquirers, or other Third Parties
with which Edge has a contractual relationship with respect to the Manufacture
of the Product to the extent necessary or useful in connection with the
performance of any actual transaction with respect to the Product; provided,
however, that, except in the cases of disclosure to Persons subject to
professional duties of nondisclosure, such Persons shall be subject to
obligations of confidentiality and non-use with respect to such Confidential
Information substantially similar to the obligations of confidentiality and
non-use as are set forth in this Article 8; and provided, further, that Edge
shall limit such disclosure to only that Confidential Information of Oakwood
necessary or useful to enable such Person to Manufacture the Product and shall
not, for clarity, disclose Confidential Information of Oakwood that is
applicable solely to the Manufacture of products other than the Product.
 
(iii)  Each Party shall be responsible for any violation of the confidentiality
and non-use obligations applicable to the Confidential Information of the other
Party by any Person to which such first Party discloses Confidential Information
of the other Party.


8.4           Notification.  The Receiving Party shall notify the Disclosing
Party immediately, and cooperate with the Disclosing Party as the Disclosing
Party may reasonably request, upon the Receiving Party’s discovery of any loss
or compromise of the Disclosing Party’s Confidential Information by the
Receiving Party or any Person to whom it has disclosed such Confidential
Information.


8.5           Use of Names.  Neither Party shall mention or otherwise use the
name, insignia, symbol, trademark, trade name or logotype of the other Party (or
any abbreviation or adaptation thereof) in any publication, press release,
promotional material or other form of publicity without the prior written
approval of such other Party in each instance.  The restrictions imposed by this
Section 8.5 shall not prohibit either Party from making any disclosure
identifying the other Party that is required by Applicable Law or requested by
any Regulatory Authority or prevent Edge from identifying Oakwood as the
Manufacturer of Product supplied hereunder.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
21

--------------------------------------------------------------------------------

8.6           Press Releases and Other Public Announcements.  Except as
expressly provided in Section 8.3, neither Party shall make a press release or
other public announcement regarding this Agreement, the terms hereof or the
transactions contemplated hereby without the prior written approval of the other
Party, except for any such press release or other public announcement that is
required by Applicable Law or the rules of a stock exchange on which the
securities of the Party making such press release or announcement are listed (or
to which an application for listing has been submitted), in which case such
Party shall provide the other Party with the proposed text of any such press
release or public announcement for review and approval (which approval shall not
be unreasonably withheld, conditioned or delayed) as early as possible, but in
no event less than three (3) Business Days in advance of the publication,
communication or dissemination thereof; provided, however, that such other Party
shall be deemed to have approved any such press release or public announcement
if it fails to notify the proposing Party in writing of any objections to such
press release or public announcement within two (2) Business Days of receipt by
such other Party of the text of such press release or public announcement.


8.7           Return or Destruction of Confidential Information.  Within ninety
(90) days after the earliest of (a) the expiration of the Term, (b) the
termination of this Agreement and (c) the earlier written request of the
Disclosing Party, the Receiving Party shall, at the Disclosing Party’s
discretion, promptly destroy or return to the Disclosing Party all documentary,
electronic or other tangible embodiments of the Confidential Information of the
Disclosing Party to which the Receiving Party does not retain rights hereunder
and any and all copies thereof, and destroy those portions of any documents that
incorporate or are derived from the Confidential Information of the Disclosing
Party to which the Receiving Party does not retain rights hereunder, and provide
a written certification of such destruction, except that the Receiving Party may
retain one (1) copy thereof, to the extent that the Receiving Party requires
such Confidential Information for the purpose of performing any obligations or
exercising any rights under this Agreement that may survive such expiration or
termination, for archival purposes, in connection with any filing, application
or request for Regulatory Approval or the maintenance of any Regulatory Approval
or as otherwise required by Applicable Law; provided, however, that reasonable
measures shall be taken to assure confidential treatment of such information. 
Notwithstanding the foregoing, the Receiving Party also shall be permitted to
retain such additional copies of, or any computer records or files containing,
the Confidential Information of the Disclosing Party that have been created
solely by the Receiving Party’s automatic electronic archiving and back-up
procedures, to the extent created and retained in a manner consistent with the
Receiving Party’s standard archiving and back-up procedures, but not for any
other use or purpose.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
22

--------------------------------------------------------------------------------

9.
Representations and Warranties.



9.1           Mutual Representations and Warranties.  Each Party represents and
warrants to the other Party that (a) such Party is duly organized, validly
existing, and in good standing under the laws of the place of its establishment
or incorporation, (b) such Party has taken all action necessary to authorize it
to enter into this Agreement and perform its obligations under this Agreement
(c) this Agreement will constitute the legal, valid and binding obligation of
such Party, and (d) neither the execution of this Agreement nor the performance
of such Party’s obligations hereunder will conflict with, result in a breach of,
or constitute a default under any provision of the organizational documents of
such Party, or of any law, rule, regulation, authorization or approval of any
government entity, or of any agreement to which it is a party or by which it is
bound.


9.2           Oakwood Representations and Warranties.  Oakwood represents and
warrants to Edge as follows: (a) all Product supplied hereunder shall be
Manufactured in compliance with cGMPs, this Agreement, the Quality Agreement and
the Manufacturing Process for the Product (except in each case as otherwise
expressly set forth in a particular Project Plan), any applicable Regulatory
Approvals or applications therefor filed by Edge and all other Applicable Laws,
rules and regulations; (b) all Product supplied hereunder shall conform to, and
be packaged and shipped in accordance with, the applicable Specifications in
effect at the time of delivery; (c) no Product supplied hereunder for use in
humans shall be misbranded within the meaning of the FFDCA, nor shall any such
Product constitute an article that may not be introduced into interstate
commerce under the provisions of Section 505 of said Act; (d) all Product
supplied hereunder shall conform to the certificate of analysis provided with
the shipment of the Product; and (e) all Product supplied hereunder shall be
free and clear of any lien or encumbrance.


9.3          Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY TO THE OTHER PARTY
OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, ANY WARRANTY OF TITLE,
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


9.4           Limitation of Liability.  EXCEPT IN THE CASE OF (A) THE GROSS
NEGLIGENCE, INTENTIONAL OR WILLFUL MISCONDUCT OR FRAUD OF A PARTY, OR (B)
LIABILITIES ARISING FROM A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THIS
AGREEMENT OR BREACH OF ITS OBLIGATIONS UNDER ARTICLE 5, ARTICLE 7 OR ARTICLE  8,
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY LOST PROFITS, LOST
SAVINGS, OR ANY OTHER INCIDENTAL, SPECIAL, EXEMPLARY, OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.



10.
Term, Termination.

 
10.1         Term.  The term of this Agreement (the “Term”) shall commence on
the Amendment and Restatement Effective Date and, unless earlier terminated
pursuant to this Article 10, shall continue until the expiration or earlier
termination of the Commercial Agreement.  Upon termination of the Commercial
Agreement for any reason, this Agreement shall automatically terminate and be of
no further force or effect.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
23

--------------------------------------------------------------------------------

10.2         Termination of Project Plan at Will.  Edge may terminate any
Project Plan for any reason or for no reason: (a) at any time prior to
initiation of Services under such Project Plan upon not less than thirty (30)
days’ prior written notice to Oakwood; or (b) at any time after initiation of
Services under a Project Plan upon not less than ninety (90) days’ prior written
notice to Oakwood; provided, that in the case of the Project Plan attached as
Exhibit A-7, any termination pursuant to foregoing clause (b) shall be subject
to the payment by Edge of the Termination Fee; and provided, further, that with
respect to any Project Plan terminated by Edge hereunder, Edge shall pay to
Oakwood upon such termination all amounts due and payable to Oakwood up to and
including the date of termination.  Edge’s payment obligations hereunder shall
survive the termination or expiration of this Agreement.


10.3         Termination of Agreement for Material Breach.  Either Party may
terminate this Agreement for material breach of this Agreement by the other
Party upon sixty (60) days’ written notice (provided that Edge may provide such
notice prior to the sixtieth (60th) day of such sixty (60)-day period)
specifying the nature of the breach, if such breach has not been cured within
such sixty (60)-day period; provided, that subject to the last sentence of this
Section 10.3, (a) if a breach cannot reasonably be remedied within such sixty
(60)-day period, but the breaching Party establishes that it has commenced
actions necessary to remedy such breach within such period and is employing
ongoing, good-faith efforts to remedy such alleged breach, then such period
shall be extended by a further period of thirty (30) days to enable the
breaching Party to complete the remedy thereof and (b) if either Party initiates
a dispute resolution procedure under Article 11 as permitted under this
Agreement before the end of such sixty (60)-day period to resolve the dispute
for which termination is being sought and is diligently pursuing such procedure,
the cure period set forth in this Section 10.3 shall be tolled and the
termination shall become effective only if such breach remains uncured for
thirty (30) days after the final resolution of the dispute through such dispute
resolution procedure.


10.4         Termination for Failure to Validate the Manufacturing Process for
the Product.  Either Party may terminate this Agreement if such Party believes
in good faith that the Manufacturing Process for the Product cannot be validated
under any Project Plan, despite commercially reasonable efforts to perform the
activities under such Project Plan.  If the non-terminating Party disputes the
fact that the Manufacturing Process for the Product cannot be validated, such
dispute shall be resolved pursuant to the dispute resolution procedure under
Article 11 as a Technical Dispute.  In the case of such a termination, (a) if
Edge subsequently validates with a Third Party a manufacturing process for the
Product comprised of processes that are substantially similar to the processes
comprising the Manufacturing Process for the Product, the Royalty shall be
payable to Oakwood for the remainder of the Royalty Term and (b) if Edge
subsequently validates with a Third Party any other manufacturing process for
the Product, no Royalty shall be payable to Oakwood hereunder.


10.5         Termination for Insufficient Audit Opinion.  Edge may terminate
this Agreement immediately upon written notice to Oakwood if any financial audit
report provided pursuant to Section 10.11 is subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit or if the working capital ratio provided pursuant to Section
10.11 is less than [**] and (a) Oakwood has not, within sixty (60) days after
such report or working capital ratio, as applicable, is provided, commenced
actions necessary to address such qualification, exception or inadequate working
capital ratio to Edge’s reasonable satisfaction or (b) notwithstanding any
actions commenced pursuant to foregoing clause (a), Oakwood has not provided to
Edge, within one hundred twenty (120) days after such report or working capital
ratio, as applicable, is provided, to Edge a subsequent report that is not
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of the applicable subsequent audit
and has not demonstrated to Edge’s reasonable satisfaction that its working
capital ratio is greater than or equal to [**].
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
24

--------------------------------------------------------------------------------

10.6         Termination for Regulatory Failure.  Edge may terminate this
Agreement immediately in written notice to Oakwood if (a) [**], (b) [**] or (c)
[**].


10.7          Additional Effects of Termination.


(a)          Upon expiration or termination of this Agreement, (i) Oakwood shall
deliver to Edge any Edge Materials then in the possession or otherwise under the
control of Oakwood or its Affiliates, (ii) Edge shall deliver to Oakwood, at
Oakwood’s request, any Oakwood Background IP and other property and  materials
owned by Oakwood or its Affiliates then in the possession or otherwise under the
control of Edge or its Affiliates (provided that Edge may retain copies thereof
to permit Edge to exercise its rights under this Agreement), (iii) any credit
owing with respect to any Shortfall (as defined in the Commercial Agreement) or
lost or spoiled Product under Section 2.3(e) of the Commercial Agreement not
applied against amounts due and payable to Oakwood shall be paid by Oakwood to
Edge within thirty (30) days after such expiration or termination, and (iv) all
amounts due and payable to Oakwood but remaining unpaid under this Agreement or
the Commercial Agreement shall be paid by Edge to Oakwood within thirty (30)
days after such expiration or termination.


(b)          If Edge terminates the Commercial Agreement pursuant to Section 8.2
of the Commercial Agreement or if Edge terminates this Agreement pursuant to
Section 10.3, Section 10.5 or Section 10.6 of this Agreement, (i) no Royalty
shall be payable with respect to Net Sales invoiced on or after the effective
date of such termination and (ii) to the extent not already paid to Oakwood at
the time of such termination, no amounts set forth in Section 6.2 shall be
payable to Oakwood.


(c)          If Edge has the right to terminate the Commercial Agreement under
Section 8.2 of the Commercial Agreement or if Edge has the right to terminate
this Agreement under Section 10.3, Section 10.5 or Section 10.6 of this
Agreement, but does not elect to exercise such right, this Agreement and the
Commercial Agreement shall continue in full force and effect except that, from
and after the date on which such right to terminate accrued, (i) Edge shall have
no obligation to purchase the Minimum Order Commitment (as defined in the
Commercial Agreement) from Oakwood and (ii) no Royalty shall be payable with
respect to Net Sales invoiced on or after the date on which such right to
terminate accrued.


10.8         Survival.  Expiration or termination of this Agreement will not
relieve the Parties of any obligation, including the obligation to pay
outstanding invoices and amounts accruing prior to such expiration or
termination. Those provisions that by their terms or intent are required to
survive the expiration or earlier termination of this Agreement in order to give
effect to the intent of the Parties shall so survive.  Without limiting the
foregoing, Section 2.4, Section 3.6, Section 5.1, Section 5.3, Section 5.4,
Section 6.2 (but only in the circumstances contemplated under such Section),
Section 6.3 (but only in the circumstances contemplated under such Section),
Section 6.4, Section 6.5, Section 7.1-7.3, Section 9.3, Section 9.4, Section
10.7, this Section 10.8 and Sections 10.9-10.10 and Article 8, Article 11 and
Article 12 will survive expiration or termination of this Agreement.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
25

--------------------------------------------------------------------------------

10.9         Damages; Relief.  Termination of this Agreement shall not preclude
either Party from claiming any other damages, compensation or relief that it may
be entitled to hereunder.


10.10       Bankruptcy.  All rights and licenses granted under, or pursuant to,
this Agreement by Oakwood to Edge are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11 of the United States Code (hereinafter,
the “Bankruptcy Code”), licenses of rights to “intellectual property” as defined
in and construed under Section 101 of the Bankruptcy Code.  The Parties agree
that Edge, as a licensee of such rights under this Agreement, shall retain and
may fully exercise all of its rights, remedies and elections under the
Bankruptcy Code.  The Parties agree further that they shall enter into an escrow
agreement on mutually satisfactory terms (hereinafter, the “Escrow Agreement”),
which shall be an “agreement supplementary to” this Agreement, as set forth in
and construed under Section 365(n)(1)(B) of the Bankruptcy Code, and which shall
provide for a repository of essential ancillary documents, intermediates,
formulae, compounds and other essential records (hereinafter, the “Escrow
Agreement Intellectual Property”).  The Parties also agree that, in the event of
a bankruptcy proceeding by or against Oakwood under the Bankruptcy Code, Edge
shall be entitled to complete access to the Escrow Agreement Intellectual
Property and all embodiments of such Escrow Agreement Intellectual Property, and
same, if not already in Edge’s possession, shall promptly be delivered to Edge
upon Edge’s written request (a) upon any such commencement of a bankruptcy
proceeding, unless Oakwood elects to continue to perform all of its obligations
under this Agreement or (b) if not delivered under (a) above, upon rejection of
this Agreement by or on behalf of Oakwood under Section 365(a) of the Bankruptcy
Code, pursuant to the terms of the Escrow Agreement.


10.11       Annual Financial Information.  Oakwood shall provide to Edge for
review by July 1 of each Calendar Year (a) a report with respect to the
immediately preceding fiscal year of Oakwood from an independent certified
public accounting firm of regionally recognized standing or otherwise acceptable
to Edge stating that the most recently completed audit of Oakwood is not subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit and (b) a statement certified by the
Chief Financial Officer of Oakwood setting forth the calculation of Oakwood’s
working capital ratio as of the end of the immediately preceding Calendar
Quarter.  For purposes of this Agreement, the term “working capital ratio” means
the ratio of Oakwood’s current assets to Oakwood’s current liabilities
(excluding deferred revenue and other extraordinary items).



11.
Disputes.



11.1         If any dispute arises out of this Agreement, the Parties will first
try to resolve the dispute amicably.  Either Party may send a notice of dispute
to the other, in which case such dispute will be referred to the Project
Managers (as defined in the Commercial Agreement) within ten (10) Business Days
from receipt of the notice of dispute.  If the Project Managers fail to resolve
the matter within ten (10) Business Days after such referral, the dispute shall
be referred to the Senior Executives (as defined in the Commercial Agreement). 
Except as set forth in Section 11.2, if the Senior Executives fail to resolve
the matter within ten (10) Business Days after referral, either Party may
initiate litigation in accordance with Section 12.6.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
26

--------------------------------------------------------------------------------

11.2         If the Senior Executives (as defined in the Commercial Agreement)
fail to resolve a dispute under Section 4.3(b) or Section 10.4 (a “Technical
Dispute”) within ten (10) Business Days after referral to the Senior Executives,
then either Party may refer such Technical Dispute to an independent testing
organization, or to a consultant of recognized repute within the United States
pharmaceutical industry, in either case mutually agreed upon by the Parties (the
“Expert”) for resolution, the appointment of which shall not be unreasonably
withheld, conditioned or delayed by either Party.  The determination of the
Expert shall be final and binding upon the Parties, absent manifest error (in
which event the dispute may be submitted to the courts for resolution or to such
other alternative dispute resolution procedure upon which the Parties mutually
agree in writing).  The fees and expenses of the Expert making such
determination shall be borne by Oakwood if the Expert resolves the Technical
Dispute in favor of Edge and by Edge if such Technical Dispute is resolved in
favor of Oakwood.  If the Parties cannot agree that a dispute is a Technical
Dispute, Section 11.1 shall apply.


11.3          Nothing in this Article 11 shall prevent either Party from
obtaining interim relief from a court of competent jurisdiction in order to
preserve its rights pending resolution of any dispute hereunder.



12.
General Provisions.



12.1         Notices.  All notices, requests and other communications hereunder
must be in writing and delivered personally, by email transmission with answer
back confirmation or by overnight courier, to the Parties at the following
addresses or facsimile numbers:


If to Edge to:
 
 Edge Therapeutics, Inc.
 300 Connell Drive, Suite 4000
 Berkeley Heights, New Jersey 07922
Attention: Chief Executive Officer
 Email: baleuthner@edgetherapeutics.com


  With a copy to:


 Edge Therapeutics, Inc.
 300 Connell Drive, Suite 4000
 Berkeley Heights, New Jersey 07922
 Attention: General Counsel
 Email: bmiddlekauff@edgetherapeutics.com


If to Oakwood to:


Oakwood Laboratories, LLC
7670 First Place, Suite A
Oakwood Village, Ohio 44146
Attention:  Jeffrey M. Fehn
Email:  jfehn@oakwoodlabs.com
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
27

--------------------------------------------------------------------------------

With a copy to:


Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, Ohio 44114-2378
Attention: Michael D. Stovsky
Email:  mstovsky@beneschlaw.com


All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 12.1, be deemed given upon
receipt, (b) if delivered by facsimile to the facsimile number as provided in
this Section 12.1, be deemed given upon receipt by sender of the answer back
confirmation and (c) if delivered by overnight courier to the address as
provided in this Section 12.1, be deemed given one (1) Business Day after
acceptance by the overnight courier service (in each case regardless of whether
such notice, request or other communication is received by any other Person to
whom a copy of such notice, request or other communication is to be delivered
pursuant to this Section 12.1).  Either Party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that Party by giving notice as provided herein to the other Party specifying
such change.  This Section 12.1 is not intended to govern the day-to-day
business communications necessary between the Parties in performing their
obligations under the terms of this Agreement.


12.2         Force Majeure.  Neither Party shall be liable for delay in delivery
or nonperformance in whole or in part, nor shall the other Party have the right
to terminate this Agreement except as otherwise specifically provided in this
Section 12.2, where delivery or performance has been affected by a condition
beyond such Party’s reasonable control, including fires, floods, embargoes,
shortages, epidemics, quarantines, war, acts of war (whether war be declared or
not), terrorism, insurrections, riots, civil commotion, acts of god or acts or
omissions or delays in acting by any governmental authority (each, a “Force
Majeure Event”); provided, however, that the Party affected by such a Force
Majeure Event shall, within ten (10) days of its occurrence, give notice to the
other Party stating the nature of the Force Majeure Event, its anticipated
duration and any action being taken to avoid or minimize its effect.  The
suspension of performance shall be of no greater scope and no longer duration
than is reasonably required and the nonperforming Party shall use commercially
reasonable efforts to remedy its inability to perform; provided, however, that
if the suspension of performance continues for sixty (60) days after the date of
the occurrence or it is clear from the circumstances that the suspension of
performance shall continue for more than sixty (60) days after the date of the
occurrence, the non-affected Party may terminate this Agreement by written
notice to the other Party.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
28

--------------------------------------------------------------------------------

12.3         Entire Agreement; Amendment; Conflicts.  This Agreement, together
with the Exhibits hereto, the Commercial Agreement and the Quality Agreement,
sets forth and constitutes the entire agreement and understanding between the
Parties with respect to the subject matter hereof and all prior agreements,
understandings, promises and representations, whether written or oral, with
respect thereto are superseded hereby.  This Agreement specifically amends and
restates the Original Agreement, and the terms and provisions of the Original
Agreement in respect of all matters, whether arising before, on, or after the
Amendment and Restatement Effective Date, except as amended and restated herein,
shall be terminated and of no further force or effect; provided, that Exhibit As
to the Original Agreement entered into by the Parties prior to the Amendment and
Restatement Effective Date hereof are incorporated herein by reference. To the
extent there is any conflict between the terms and conditions of this Agreement,
the Commercial Agreement and the Quality Agreement, the Quality Agreement shall
govern with respect to matters of Product quality, this Agreement shall govern
with respect to matters pertaining to Product development, the payment of fees
by Edge to Oakwood therefor, and the Commercial Agreement shall govern with
respect to all other matters.  Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein.  No amendment, modification, release or discharge shall be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.


12.4         Further Assurances.  Each Party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other Party may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other Party its rights and remedies under this
Agreement.


12.5         Successors and Assigns.  The terms and provisions hereof shall
inure to the benefit of, and be binding upon, Edge, Oakwood and their respective
successors and permitted assigns.


12.6         Governing Law.  This Agreement shall be governed and interpreted in
accordance with the law of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another
jurisdiction.  Subject to Article 11, each Party hereby irrevocably and
unconditionally consents to the exclusive jurisdiction of the courts of the
State of Delaware for any action, suit or proceeding arising out of or relating
to this Agreement, and neither Party shall commence any action, suit or
proceeding related thereto except in such courts.  Each Party further hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this Agreement in
the courts of the State of Delaware, and hereby further irrevocably and
unconditionally waives and shall not plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.


12.7         Export Control.  This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to time. 
Neither Party shall export, directly or indirectly, any technical information
acquired from the other Party under this Agreement or any products using such
technical information to a location or in a manner that at the time of export
requires an export license or other governmental approval, without first
obtaining the written consent to do so from the appropriate agency or other
governmental entity in accordance with Applicable Law.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
29

--------------------------------------------------------------------------------

12.8         Assignment.  Except as expressly provided herein, neither Party
may, without the prior written consent of the other Party, sell, transfer,
assign, delegate, pledge, subcontract or otherwise dispose of, whether
voluntarily, involuntarily, by operation of law or otherwise, this Agreement or
any of its rights or duties hereunder; provided, however, that (a) Edge may,
without such consent, assign this Agreement and its rights and obligations
hereunder to a licensee of Edge’s right and interest in the Product and (b)
either Party may, without such consent (i) assign this Agreement and its rights
and obligations hereunder to an Affiliate or to the transferee of all or
substantially all of such Party’s assets to which this Agreement relates, or to
any successor entity or acquirer in the event of a merger, consolidation or
change in control of such Party or (ii) pledge this Agreement and its rights
hereunder in connection with any financing transaction.  Any attempt to assign,
transfer, subcontract or delegate any portion of this Agreement in violation of
this Section 12.8 shall be null and void.  All validly assigned and delegated
rights and obligations of the Parties hereunder shall be binding upon and inure
to the benefit of and be enforceable by and against the successors and permitted
assigns of Edge or Oakwood, as the case may be.  If either Party assigns or
delegates its rights or obligations to another Person in accordance with the
terms hereof, the assignee or transferee shall assume all obligations of its
assignor or transferor under this Agreement and the assignor or transferor shall
cease to be a Party to this Agreement and shall cease to have any rights or
obligations under this Agreement from and after the effective date of such
assignment.  If the Commercial Agreement is assigned to any Affiliate of the
assigning Party or to any Third Party pursuant to the terms thereof, the
assigning Party also shall assign this Agreement to such Affiliate or Third
Party unless such assigning Party obtains the prior written consent of the other
Party; provided, however, that if the assigning Party seeks to assign this
Agreement to an Affiliate other than the Affiliate to which the Commercial
Agreement is assigned, such other Party shall not unreasonably withhold,
condition or delay such consent.


12.9         Waiver.  Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition.  No waiver by
either Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.


12.10       Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom, and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
30

--------------------------------------------------------------------------------

12.11       Independent Contractors.  The status of the Parties under this
Agreement shall be that of independent contractors.  Nothing in this Agreement
is intended or shall be deemed to constitute a partnership, agency, employer,
employee, or joint venture relationship between the Parties.  Neither Party
shall have the right to enter into any agreements on behalf of the other Party,
nor shall it represent to any Person that it has any such right or authority.


12.12       Construction.  Unless the context of this Agreement otherwise
requires: (a) words of any gender include each other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (d) the terms “Article,”
“Section,” “Exhibit” or “clause” refer to the specified Article, Section,
Exhibit or clause of this Agreement; (e) the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or”;
(f) the term “including” or “includes” means “including without limitation” or
“includes without limitation”; (g) the term “will” means “shall” and (h)
references to any agreement, instrument or other document in this Agreement
refer to such agreement, instrument or other document as originally executed or,
if subsequently amended, replaced or supplemented from time to time, as so
amended, replaced or supplemented and in effect at the relevant time of
reference thereto.  Whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless Business Days are specified.  The
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend, or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement.  The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party.


12.13       Remedies.  The rights and remedies provided herein are cumulative
and do not exclude any other right or remedy provided by Applicable Law or
otherwise available except as expressly set forth herein.


12.14       Counterparts; Facsimile Execution.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
and all of which, taken together, shall constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page of this Agreement (and
each amendment, modification and waiver in respect of it) by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
original counterpart of each such instrument.


12.15       No Benefit to Third Parties.  The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any other Persons.


(The remainder of this page is left blank intentionally.)
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
31

--------------------------------------------------------------------------------

In Witness Whereof, the Parties hereto have duly executed this Amended and
Restated Master Formulation Development Agreement on the Amendment and
Restatement Effective Date.
 

 
Edge Therapeutics, Inc.
 
Oakwood Laboratories, L.L.C.
             
By:
/s/ Brian Leuthner  
By:
/s/ Jeffrey M. Fehn              
Name:
Brian Leuthner  
Name:
Jeffrey M. Fehn              
Title:
President and Chief Executive Officer  
Title:
Executive Vice President  

 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 

--------------------------------------------------------------------------------

Schedule 1.53


Product Formulation
 
The Product formulation for 1 vial of nimodipine microparticles, including the
drug substance, biodegradable polymer as described further in the table below:


Component
Reference to Quality Standard
[**] mg Vial
[**]
[**]
[**] mg
[**]
[**]
[**] mg
[**]
[**]
NAP
[**]
[**]
NAP
[**]
[**]
NAP



Ingredient
Quantity [**] g
Weight %
[**]
[**] g
[**]%
[**]
[**] g
[**]%
[**]
[**] g
N/A
[**]
[**] g
N/A
[**]
[**] g
N/A
Total
[**] g
[**]%

 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
 

--------------------------------------------------------------------------------